DETAILED ACTION
Status of Application
1.	The claims 1-3, 6-9, and 11-18 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 3 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 3 contains limitations to the composition of “the amorphous phase,” but claim 1 from which it depends does not contain any mention of an amorphous phase in zircon object. As such, there is not sufficient antecedent basis for this limitation to the amorphous phase composition. 
	Claims 6-7 similarly contain further limitations to an amorphous phase for which there is not antecedent basis in claim 1, from which the claims depend. 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lu (US 2010/0028665).
Regarding claim 1, Lu teaches a low-creep zircon material consisting of zircon along with sintering aids (see Abstract). The material is used in a refractory article for fusion draw manufacturing of glasses. The Lu zircon material can further comprise a CaO component (see claim 1), and thus is compositionally equivalent to that of the instant claims. Lu does not specify the creep deformation rate of the inventive zircon article in terms of E-6 h-1 at 1275 °C, 1300 °C, 1325 °C, or 1350 °C. However, as the Lu zircon article is compositionally and structurally equivalent to that of the instant claims, it necessarily follows that the creep deformation rate is also equivalent.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	As such, each limitation of instant claim 1 is met by the teachings of the prior art of record, and the claim is rejected under USC 102 or USC 103. 
	Regarding claim 8, Lu teaches a zircon body comprising sintering additive in amounts of less than 1 wt%. The remainder of the body is zircon, and thus the crystalline zircon content is greater than 80 wt%
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 2 and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over (US 2010/0028665).
Regarding claim 2, Lu teaches a low-creep zircon material consisting of zircon along with sintering aids (see Abstract). The material is used in a refractory article for fusion draw manufacturing of glasses. The Lu zircon material can further comprise a CaO component (see claim 1). Routine optimization and experimentation in choosing CaO as the minor component in the zircon article from the small and finite list of embodiments in Lu would lead one of ordinary skill in the art to an article that is compositionally equivalent to that of the instant claims. Lu does not specify the creep deformation rate of the inventive zircon article in terms of E-6 h-1 at 1275 °C, 1300 °C, 1325 °C, or 1350 °C. However, as the Lu zircon article is compositionally and structurally equivalent to that of the instant claims, it necessarily follows that the creep deformation rate is also equivalent.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	As such, each limitation of instant claim 2 is met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 11, as discussed above, Lu teaches a zircon body comprising a sintering aid that can comprise CaO. The CaO content can be up to 0.8 wt% (see claim 1). As such, the range overlaps and thus renders obvious the range of instant claim 11. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Regarding claim 12, Lu teaches that the inventive zircon body can comprise Al2O3 as a minor component in an amount of up to 0.8 wt% (see claim 1). Routine optimization and experimentation by one of ordinary skill in the art would lead to a zircon article further comprising Al2O3. The range for the alumina overlaps and thus renders obvious the corresponding range of instant claim 12. Per MPEP 2144.05, overlapping ranges have been held to establish prima facie obviousness.
	Regarding claim 13, Lu teaches that the inventive zircon body can comprise Fe2O3 and/or TiO2 as a minor component sintering aid. Routine optimization and experimentation by one of ordinary skill in the art would lead to a zircon article further comprising iron and/or titanium, present as a separate crystalline phase. The further limitations of instant claim 13 are therefore met by the teachings of the prior art of record. 
Allowable Subject Matter
10.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a zircon object meeting each limitation of instant claim 1, and wherein the object further comprises a crystalline phase containing the structural features of instant claim 9. 
11.	Claims 14-18 are allowed. The prior art, either alone or in combination, fails to teach or suggest a refractory object comprising at least 75 wt% zircon and 0.5-20 wt% of an amorphous phase, wherein the amorphous phase comprises more than 3 wt% of alkaline earth oxide. 
Conclusion
12.	Claims 1-3, 6-7, 8, and 11-13 are rejected. Claim 9 is objected to. Claims 14-18 are allowed.
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW26 August 2022